Citation Nr: 1506330	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected pes planus.  

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected neurological disability of the left lower extremity, characterized as left foot drop.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that rating decision, the RO effectuated the Board's March 2013 decision granting service connection for a left foot disability to include pes planus and foot drop; and, assigned an initial combined 10 percent rating for the left foot drop with pes planus.  The Veteran appealed the initial 10 percent disability rating assigned.  He asserts that a separate disability rating is warranted for the pes planus and that his left foot drop is more severe than what the currently assigned 10 percent rating represents.  

Because service connection is in effect for pes planus (an orthopedic manifestation) and foot drop (a neurological manifestation), the Board finds it in the Veteran's best interest to bifurcate the rating and assign separate ratings for the pes planus and the foot drop.  The issues have therefore been recharacterized as shown on the front of this decision to reflect that change.  Although the Board is addressing the matter for the assignment of a separate disability rating for the service-connected pes planus in the first instance, there is no prejudice to the Veteran in this regard because the Board is assigning the maximum schedular rating for unilateral pes planus pursuant to this decision, and the Veteran's attorney has agreed that this is the appropriate rating.  (See July 2013 DRO hearing transcript).  Because it is not disputed that a 30 percent rating for unilateral pes planus adequately represents the severity of the disability, there is no need to remand the issue solely for the purpose of determining whether referral for extra-schedular consideration is warranted.  

At the Veteran's July 2013 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified that his back disability and knee disability should be service-connected, as directly related to the service-connected left foot disability.  More recently, in a June 2014 statement, the Veteran reported that he sustained a rib fracture and possible head injury as a result of falling due to his service-connected left foot disability.  Finally, in the June 2014 statement, the Veteran asserted that his hearing loss is service-related.  Although this claim was previously denied in a February 2009 Board decision, it appears that the Veteran is requesting to reopen the claim of service connection for hearing loss.  In summary, the issues of service connection for residuals of a rib fracture, head injury, back disability and knee disability, as well as the claim to reopen the previously denied claim of service connection for hearing loss, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran has not specifically asserted that he is unemployable due to his service-connected left foot pes planus, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  While the Veteran's private doctor noted in January 2014 that the Veteran's chronic back and left leg pain affect the Veteran's ability to work, these disabilities are not service-connected at this time.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  Critically, in November 5, 2014 correspondence to the Board, the Veteran's attorney requested copies of various documents as part of a privacy act request; and, requested the Board to hold the Veteran's record open for a period of 90-days following the date that the privacy act request is satisfied.  A December 30, 2014 letter from the Board to the Veteran's attorney indicates that the privacy act request has been satisfied; however, the Board finds it in the best interest of the Veteran to proceed with appellate review immediately, without waiting the requested 90-day extension.  First, this case has been advanced on the docket because of the Veteran's advanced age, and time is of the essence.  Also, given the favorable decision regarding the assignment of a separate rating for pes planus, and the need for additional development of the record with regard to the left foot drop, it would serve no useful purpose to wait the remainder of the 90-day time period before issuing this decision/remand, particularly because the Veteran is receiving additional compensation pursuant to this decision.  

Finally, this appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an initial disability rating in excess of 10 percent for the service-connected neurological disability of the left foot, diagnosed as foot drop, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since the effective date of service connection, the Veteran's service-connected left foot pes planus has been manifested by an overall disability picture that more nearly approximates that of marked pronation of the left foot with extreme tenderness of plantar surfaces of the foot, marked inward displacement, and pain that is accentuated on use of the foot.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for pronounced left (unilateral) flatfoot have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the record the Veteran's VA outpatient treatment, and opinions from the Veteran's private doctor, Dr. A dated June 2010, August 2013, and February 2014.  He was also afforded a VA examination in August 2013, after he disagreed with the initial rating assigned.  This examination did not adequately address the severity of the Veteran's pes planus, but a subsequent report provided by Dr. A provides competent medical evidence to support the assignment of the maximum schedular rating for unilateral pes planus.  As such, no additional VA examination is necessary.  Dr. A discussed the Veteran's medical history, described his pes planus disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the Veteran's attorney agrees that a 30 percent rating for the left foot pes planus is appropriate.  

Increased Rating for left foot Pes Planus (flat foot)

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

At the time of the Veteran's discharge from service in 1946, the Veteran had third degree pes planus.  The Veteran maintains that his left foot condition has worsened considerably since that time.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

In a January 2014 medical report, one of the Veteran's private doctors, Dr. A, noted the Veteran had pronounced pes planus of the left foot with evidence of marked pronation of the left foot, extreme tenderness of plantar surface of the left foot, marked inward displacement of severe spasm of the tendo Achilles on manipulation.  Dr. A also indicated that there was objective evidence of marked deformity, pain on manipulation and edema of the left leg.  Dr. A indicated that the Veteran had 4th degree pes planus.

Based on these findings, as well as the Veteran's credible reports of severe pain, the Board resolves all doubt in the Veteran's favor and finds that the severity of the left foot pes planus more nearly approximates the criteria for pronounced pes planus.  In reaching this conclusion, the Board has considered Dr. A's observations of the Veteran's extreme tenderness and marked deformity of the left foot due to his pes planus.  With this intensity and degree of pain, the Board must resolve all doubt in the Veteran's favor and assign the 30 percent rating.  Again, affording the Veteran the benefit of the doubt, the Board will presume that the Veteran has met this aspect of the rating criteria since the effective date of service connection.  As such, the criteria for the assignment of a 30 percent rating are more nearly approximated since the effective date of service connection.  This is the maximum schedular rating assignable for unilateral pes planus.  While the Veteran may have pes planus of his right foot, no disability of the right foot has been service-connected.  Thus, regardless of whether the Veteran has bilateral pes planus, the Board may only consider the pes planus of the left foot when assigning a rating.  

The Board has considered whether a higher rating is warranted under another Diagnostic Code.  A higher rating is available for other foot injuries under Diagnostic Code 5284.  This code allows for 30 percent ratings for each foot that experiences severe disability and 40 percent ratings where there is actual loss of use of a foot.  38 C.F.R. § 4.71a, DC 5284 (2014).  Here, separate ratings for each foot are not warranted because only the left foot is service-connected.  Thus, a higher rating under Diagnostic Code 5284 would be available only for loss of use of both feet.  The Veteran clearly retains the use of both feet, as he is able to walk and stand, albeit for limited periods of time.  As such, a higher rating under Diagnostic Code 5284 is not warranted.  

The Board has considered the other foot Diagnostic Codes in 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283, but the lay and medical evidence of record demonstrates that the Veteran does not have the symptoms contemplated in these ratings or such problems are already contemplated for and compensated in the current 30 percent rating under Diagnostic Code 5276.

As the Veteran currently is receiving the maximum rating contemplated for the left foot based on symptomatology that includes pain resulting in limitation of motion, absent loss of use of the feet, the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's left foot pes planus.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Given that the Veteran's pes planus symptoms of foot deformity, pain, tenderness, and spasm of the tendo Achilles are all contemplated in the criteria for rating pes planus under Diagnostic Code 5276; referral for extra schedular consideration is not warranted.  Moreover, the Veteran's attorney contends that a 30 percent rating is the appropriate rating for the left foot pes planus and that is the rating assigned.  As the Veteran and the Board are in agreement as to the proper rating for the pes planus, and as there are no pes planus symptoms that have not been accounted for under Diagnostic Code 5276, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran's left foot drop is being separately evaluated on remand, and therefore the combined effects of his multiple service-connected disabilities will be assessed when that issue is addressed following examination.   

In short, the rating criteria for pes planus reasonably describe the Veteran's pes planus  disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration at this juncture pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A 30 percent rating for left foot pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks a disability rating in excess of 10 percent for his service-connected left foot drop.  The Veteran underwent a VA examination in August 2013 and was evaluated by Dr. A in February 2014.  Dr. A indicated that the Veteran had an overall moderate incomplete paralysis of the left foot which became severe when paralysis of the foot occurred intermittently.  

The Veteran's daughter and private doctor, Dr. A have both explained that the Veteran's left foot gives way without warning at various times.  The Veteran, his daughter (who is also a medical doctor) and Dr. A have explained that the Veteran's left foot mysteriously and unexpectedly gives way without warning.  See Dr. A's February 2014 correspondence and February 2012 (received in February 2013) correspondence from the Veteran's daughter.  In other words, the give way weakness occurs during periods of flare-ups.  The Veteran has undergone several VA examinations dating back to 2005, and it appears that the Veteran was not in a period of flare-up during those examinations.  

An August 2013 VA examination report notes that the Veteran's medical records were reviewed, but his claims file was not reviewed.  Thus, the VA examiner did not have access to the Veteran's credible statements regarding his flare-ups and falls as a result of the left foot weakness.  This evidence must be considered by an examiner to determine the most appropriate rating for the foot drop.  

The examiner in August 2013 indicated that the Veteran did not have any incomplete or complete paralysis of any nerve affecting the lower extremity at the time of the examination.  These findings are in contrast to the findings by Dr. A in 2014.  Moreover, the examiner in August 2013 did not consider the fact that the Veteran has intermittent flare-ups when his left foot gives way.  

In light of these inconsistent findings, another VA examination is necessary to reconcile the inconsistent reports and to determine the current nature and severity of the left foot drop.  

All additional pertinent treatment records should be added to the record.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all private treatment records identified by him as pertinent to his claim.  

2.  Obtain and associate with the electronic record all VA treatment records since March 2014.  

3.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional, to determine the current level of impairment due to his service-connected left foot drop.  The entire record, to include the VBMS file, must be reviewed by the examiner. 

The VA examiner is asked if it is feasible to distinguish the symptomatology attributed to nonservice-connected low back disability from his original foot drop that first occurred during service when he began losing control of his left foot and falling.  

For any nerve affected or seemingly affected by the service-connected left foot drop, the examiner should assess the impairment as equivalent to mild, moderate or severe impairment, or complete paralysis, to include any projected increase in severity during a flare-up as the symptoms occur sporadically and without warning.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


